        Case 1:21-cr-00259-TSC Document 29-2 Filed 09/15/21 Page 1 of 6


                   Addendum A
Title                           Owner                   Recorded on            Duration
                                                        06 Jan 2021 17:29:18   30m 2s
                                                        06 Jan 2021 17:06:55   14m 13s
                                                        06 Jan 2021 17:01:40   17m 46s
                                                        06 Jan 2021 16:58:17   2m 7s
                                                        06 Jan 2021 16:55:03   3m 14s
                                                        06 Jan 2021 16:49:01   30m 28s
                                                        06 Jan 2021 16:48:23   29m 10s
                                                        06 Jan 2021 16:48:00   30m 16s
                                                        06 Jan 2021 16:44:45   23m 2s
                                                        06 Jan 2021 16:40:53   8m 59s
                                                        06 Jan 2021 16:35:08   13m 40s
                                                        06 Jan 2021 16:30:28   18m 52s
                                                        06 Jan 2021 16:29:04   56m 36s
                                                        06 Jan 2021 16:27:37   24m 42s
                                                        06 Jan 2021 16:26:29   2m 28s
                                                        06 Jan 2021 16:26:27   14m 13s
                                                        06 Jan 2021 16:24:54   59s
                                                      ) 06 Jan 2021 16:24:54   37s
                                                        06 Jan 2021 16:24:54   51m 52s
                                                        06 Jan 2021 16:24:54   36s
                                                        06 Jan 2021 16:24:47   34m 15s
                                                        06 Jan 2021 16:24:47   56s
                                                        06 Jan 2021 16:24:33   54m 56s
                                                        06 Jan 2021 16:24:27   1h 4m
                                                        06 Jan 2021 16:24:09   23m 17s
                                                        06 Jan 2021 16:24:09   1h 22m
                                                        06 Jan 2021 16:24:07   1h 44m
                                                        06 Jan 2021 16:24:07   2m 27s
                                                        06 Jan 2021 16:24:07   44s
                                                        06 Jan 2021 16:24:07   21m 8s
Case 1:21-cr-00259-TSC Document 29-2 Filed 09/15/21 Page 2 of 6


                                                06 Jan 2021 16:24:07   7m 4s
                                                06 Jan 2021 16:24:00   13m 31s
                                                06 Jan 2021 16:22:27   14s
                                                06 Jan 2021 16:22:27   18m 3s
                                                06 Jan 2021 16:22:27   1m 26s
                                                06 Jan 2021 16:21:45   16m 0s
                                                06 Jan 2021 16:14:58   1h 1m
                                                06 Jan 2021 16:12:42   21m 26s
                                                06 Jan 2021 16:10:38   1h 55m
                                                06 Jan 2021 16:09:47   13m 7s
                                                06 Jan 2021 16:00:57   9m 8s
                                                06 Jan 2021 16:00:22   17m 55s
                                                06 Jan 2021 15:59:45   1h 16m
                                                06 Jan 2021 15:58:09   21m 40s
                                                06 Jan 2021 15:56:06   12m 23s
                                                06 Jan 2021 15:55:45   30m 36s
                                                06 Jan 2021 15:55:04   20m 28s
                                                06 Jan 2021 15:55:04   1h 19m
                                                06 Jan 2021 15:55:04   5m 2s
                                                06 Jan 2021 15:55:04   5m 1s
                                                06 Jan 2021 15:54:31   49m 44s
                                                06 Jan 2021 15:54:22   24m 2s
                                                06 Jan 2021 15:53:34   26m 29s
                                                06 Jan 2021 15:53:15   2m 48s
                                                06 Jan 2021 15:52:52   1h 27m
                                                06 Jan 2021 15:52:21   2m 56s
                                                06 Jan 2021 15:51:04   1h 46m
                                                06 Jan 2021 15:51:01   24m 35s
                                                06 Jan 2021 15:50:12   6m 20s
                                                06 Jan 2021 15:49:09   7m 8s
                                                06 Jan 2021 15:37:46   39m 11s
                                                06 Jan 2021 15:26:13   33m 40s
Case 1:21-cr-00259-TSC Document 29-2 Filed 09/15/21 Page 3 of 6


                                                06 Jan 2021 15:24:51   12m 23s
                                                06 Jan 2021 15:18:41   3m 12s
                                                06 Jan 2021 15:18:41   21m 15s
                                                06 Jan 2021 15:17:59   59m 30s
                                                06 Jan 2021 15:17:20   20m 10s
                                                06 Jan 2021 15:16:02   20m 52s
                                                06 Jan 2021 15:15:08   5m 16s
                                                06 Jan 2021 15:15:08   6m 41s
                                                06 Jan 2021 15:13:22   1h 34m
                                                06 Jan 2021 15:10:28   35m 20s
                                                06 Jan 2021 15:10:13   46m 49s
                                              ) 06 Jan 2021 15:10:13   2m 41s
                                                06 Jan 2021 15:10:13   2m 41s
                                                06 Jan 2021 15:09:44   30m 31s
                                                06 Jan 2021 15:07:50   4m 21s
                                                06 Jan 2021 15:07:50   7m 6s
                                                06 Jan 2021 15:05:16   23m 47s
                                                06 Jan 2021 15:04:43   15m 54s
                                                06 Jan 2021 15:02:54   4m 3s
                                                06 Jan 2021 15:02:54   16m 15s
                                                06 Jan 2021 15:00:39   6m 40s
                                                06 Jan 2021 15:00:39   6m 39s
                                                06 Jan 2021 14:48:45   4m 54s
                                                06 Jan 2021 14:46:56   43m 38s
                                                06 Jan 2021 14:46:15   1h 30m
                                                06 Jan 2021 14:44:50   1h 36m
                                                06 Jan 2021 14:43:54   30m 54s
                                                06 Jan 2021 14:43:07   21m 26s
                                                06 Jan 2021 14:42:55   4m 14s
                                                06 Jan 2021 14:41:08   23m 20s
                                                06 Jan 2021 14:37:54   1h 40m
                                                06 Jan 2021 14:35:20   10m 14s
Case 1:21-cr-00259-TSC Document 29-2 Filed 09/15/21 Page 4 of 6


                                                06 Jan 2021 14:34:23   11m 13s
                                                06 Jan 2021 14:34:23   1h 47m
                                                06 Jan 2021 14:34:23   11m 13s
                                                06 Jan 2021 14:33:50   1h 43m
                                                06 Jan 2021 14:33:41   9s
                                                06 Jan 2021 14:33:41   1h 50m
                                                06 Jan 2021 14:30:09   11m 49s
                                                06 Jan 2021 14:28:37   1h 40m
                                                06 Jan 2021 14:27:58   10m 45s
                                                06 Jan 2021 14:27:58   2h 29m
                                                06 Jan 2021 14:13:09   30m 43s
                                                06 Jan 2021 14:13:09   18m 45s
                                                06 Jan 2021 14:13:09   1h 42m
                                                06 Jan 2021 14:06:47   38m 19s
                                                06 Jan 2021 14:04:19   1h 15m
                                                06 Jan 2021 14:04:11   36m 41s
                                                06 Jan 2021 13:57:51   5m 1s
                                                06 Jan 2021 13:57:51   1h 21m
                                                06 Jan 2021 13:57:41   48m 34s
                                                06 Jan 2021 13:57:41   1m 22s
                                                06 Jan 2021 13:57:41   1m 55s
                                                06 Jan 2021 13:56:32   1m 39s
                                                06 Jan 2021 13:56:32   1h 22m
                                                06 Jan 2021 13:55:42   1h 14m
                                                06 Jan 2021 13:55:42   19m 3s
                                                06 Jan 2021 13:55:42   8m 8s
                                                06 Jan 2021 13:55:42   1m 39s
                                                06 Jan 2021 13:55:42   5m 2s
                                                06 Jan 2021 13:55:42   5m 1s
                                                06 Jan 2021 13:55:41   2h 31m
                                                06 Jan 2021 13:55:41   60s
                                                06 Jan 2021 13:55:41   42s
Case 1:21-cr-00259-TSC Document 29-2 Filed 09/15/21 Page 5 of 6


                                                06 Jan 2021 13:55:41   1h 9m
                                                06 Jan 2021 13:55:41   53m 37s
                                                06 Jan 2021 13:55:41   8m 13s
                                                06 Jan 2021 13:55:40   1m 41s
                                                06 Jan 2021 13:55:40   46s
                                                06 Jan 2021 13:55:40   51m 59s
                                                06 Jan 2021 13:55:38   2m 7s
                                                06 Jan 2021 13:55:38   1h 48m
                                                06 Jan 2021 13:52:04   8m 7s
                                                06 Jan 2021 13:52:04   1h 7m
                                                06 Jan 2021 13:49:16   5m 1s
                                                06 Jan 2021 13:49:16   19m 11s
                                                06 Jan 2021 13:49:16   31s
                                                06 Jan 2021 13:49:16   8m 54s
                                                06 Jan 2021 13:49:16   1h 20m
                                                06 Jan 2021 13:46:30   12s
                                                06 Jan 2021 13:46:30   23s
                                                06 Jan 2021 13:46:30   59s
                                                06 Jan 2021 13:46:30   1m 14s
                                                06 Jan 2021 13:46:30   35s
                                                06 Jan 2021 13:46:30   1m 14s
                                                06 Jan 2021 13:46:30   38s
                                                06 Jan 2021 13:46:30   1m 53s
                                                06 Jan 2021 13:46:30   1h 51m
                                                06 Jan 2021 13:38:49   39s
                                                06 Jan 2021 13:38:49   39s
                                                06 Jan 2021 13:38:49   39s
                                                06 Jan 2021 13:38:49   1h 35m
                                                06 Jan 2021 13:38:49   17m 34s
                                                06 Jan 2021 13:38:49   39s
                                               106 Jan 2021 13:32:10   1h 8m
                                                06 Jan 2021 13:29:49   12s
Case 1:21-cr-00259-TSC Document 29-2 Filed 09/15/21 Page 6 of 6


                                                06 Jan 2021 13:29:49   54s
                                                06 Jan 2021 13:29:49   12s
                                                06 Jan 2021 13:29:49   1h 13m
                                                06 Jan 2021 13:29:49   1h 25m
                                                06 Jan 2021 13:24:37   10m 1s
                                                06 Jan 2021 13:24:37   10m 1s
                                                06 Jan 2021 13:24:37   2h 23m
                                                06 Jan 2021 13:21:41   25s
                                                06 Jan 2021 13:21:41   1m 2s
                                                06 Jan 2021 13:21:41   2h 51m
                                                06 Jan 2021 13:20:40   1m 58s
                                                06 Jan 2021 13:20:40   10m 27s
                                                06 Jan 2021 13:20:40   3m 27s
                                                06 Jan 2021 13:20:40   1h 52m
                                                06 Jan 2021 13:20:29   1h 42m
                                                06 Jan 2021 13:20:29   7m 53s
                                                06 Jan 2021 13:12:27   6m 48s
                                                06 Jan 2021 13:12:27   33s
                                                06 Jan 2021 13:12:27   1m 44s
                                                06 Jan 2021 13:12:27   1m 17s
                                                06 Jan 2021 13:12:27   1h 35m
                                                06 Jan 2021 13:12:20   2h 18m
                                                06 Jan 2021 13:12:16   2h 0m
